COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00455-CR
                              NO. 02-10-00456-CR
                              NO. 02-10-00457-CR
                              NO. 02-10-00458-CR
                              NO. 02-10-00459-CR
                              NO. 02-10-00460-CR
                              NO. 02-10-00461-CR
                              NO. 02-10-00462-CR
                              NO. 02-10-00463-CR


KORY MICHAEL GAUTREAUX                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      Appellant Kory Michael Gautreaux filed a notice of appeal from the trial

court’s October 20, 2010 order granting the State’s motion to declare a conflict of
      1
       See Tex. R. App. P. 47.4.
interest and to disqualify counsel.2 On October 26, 2010, we notified Gautreaux

of our concern that we lack jurisdiction over these appeals because the trial court

had not entered any appealable orders, and we informed him that the appeals

may be dismissed for want of jurisdiction unless he or any party desiring to

continue the appeals filed with the court, by November 5, 2010, a response

showing grounds for continuing the appeals. We have not received a response.

      Generally, we only have jurisdiction to consider an appeal by a criminal

defendant where there has been a judgment of conviction. McKown v. State,

915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). We do not have

jurisdiction to review interlocutory orders unless that jurisdiction has been

expressly granted to us by law. Ex parte Apolinar, 820 S.W.2d 792, 794 (Tex.

Crim. App. 1991). An order granting a motion to disqualify counsel is neither a

judgment of conviction nor an otherwise appealable interlocutory order.       See

Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.) (listing

appealable interlocutory orders).

      Accordingly, we dismiss these appeals for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f); Kearny v. State, No. 05-07-01155-CR, 2007 WL
2897755, at *1 (Tex. App.—Dallas Oct. 5, 2007, no pet.) (mem. op., not

designated for publication) (dismissing appeal of order granting State’s motion to

disqualify counsel for want of jurisdiction).


                                                   PER CURIAM

      2
      The State moved to disqualify “Jim Renforth, Jim Shaw, Ben Leonard or
anyone in the law firm of Jim Shaw or any lawyer that they work with.”


                                           2
PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 9, 2010




                                   3